I concur in the judgment and opinion but desire to add my personal reaction to reading the testimony of Drs. Cooperman and Pollyea in light of Attorney Charms' argument. Suffice it to say, that had there been a timely objection, I would have considered reversal. Even under the peculiar facts of this case, the argument was abusive and improper beyond fair comment on the evidence. The only timely objection was sustained and routinely handled by the trial judge. I can not say the rest of the argument was such that we could find that it precipitated a miscarriage of justice amounting to plain error.